tr~'.
                                                   ~
                               ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                                January 23,2012



The Honorable Eddie Lucio, Jr.                         Opinion No. GA-0907
Chair, Senate Committee on International
     Relations and Trade                               Re: Vacancies on a junior college district's board of
Post Office Box 12068                                  trustees (RQ-0987 -GA)
Austin, Texas 78711-2068

Dear Senator Lucio:

         You ask two questions about a vacancy on a junior college district's board of trustees. Your
first question is, "What legal procedures are available to determine whether a member of the board
of trustees of a junior college district whose trustees are elected from single-member trustee districts
has vacated the position by ceasing to reside in the single-member district from which the member
was elected?"] One available legal action would be an application for a writ of quo warranto, which
"is an ancient prerogative writ through which the State acts to protect itself and the good of the
public generally through its chosen agents as provided by its constitution and laws ... to challenge
the authority of a public officer." Lewis v. Drake, 641 S.W.2d 392, 394 (Tex. App.-Texarkana
1982, no writ). Some "authorities in this State indicate that a proceeding in quo warranto is the
exclusive legal remedy afforded to the public by which it may protect itself against the usurpation
or unlawful occupancy of a public office by an illegal occupancy." Hamman v. Hayes, 391 S.W.2d
73,74 (Tex. Civ. App.-Beaumont 1965, writ ref' d) (citing several Texas cases, including a Texas
Supreme Court case, Williams v. Castleman, 247 S.W. 263 (Tex. 1922)). However, we have not
found, and no briefing submitted on this matter has identified, a Texas constitutional provision or
statute providing that it is the exclusive remedy. See TEX. CONST. art. V, § 3(a) (authorizing the
Legislature to grant the Texas Supreme Court original jurisdiction over writs of quo warranto in
specified cases), TEX. CIV. PRAC. & REM. CODE ANN. § 66.001 (West 2008) (listing who may seek
a writ of quo warranto). Therefore, unless or until a statutory or constitutional provision provides
that a writ of quo warranto is the exclusive remedy for the illegal occupancy of an office, courts may
determine whether it is the exclusive remedy. See, e.g., Robinson et al. v. Neeley et al., 192 S.W.3d
904,909 (Tex. App.-Dallas 2006, no pet.).




        iLetter from Honorable Eddie Lucio, Jr., Chair, Senate Committee on International Relations and Trade, to
Honorable Greg Abbott, Attorney General of Texas at 1 (July 15, 2011), https:llwww.oag.state.tx.us/opin/index_rq.shtml
("Request Letter").
The Honorable Eddie Lucio, J1'. - Page 2        (GA-0907)




        Since the Hamman decision, some courts have indicated that other legal remedies might be
available in particular circumstances. Id. For example, a Texas appeals court has held that an
independent school district's board of trustees could seek a declaratory judgment on whether a
trustee vacated his office by ceasing to reside in his district. See Tovar v. Bd. of Trs. of Somerset
Indep. Sch. Dist., 994 S.W.2d 756, 759-760 (Tex. App.-Corpus Christi 1999, pet. denied).

        Another Texas appeals court has held that an injunction was a proper way to restrain some
trustees of an independent school district from filling vacancies that the trustees supposed had been
created when other trustees resigned from office. Garcia v. Angelini, 412 S.W.2d 949,951 (Tex.
Civ. App.-Eastland 1967, no writ). See also id. (stating that quo warranto was not the exclusive
way to determine whether the trustees who had resigned were still trustees).

        Accordingly, we advise you that, depending on the facts of a particular case, an application
for a writ of quo warranto, a declaratory judgment, or an injunction could be a legal action in
which a court would determine whether a board member vacated his or her position. Because this
office cannot resolve fact questions, we cannot determine whether any of those legal actions would
be available in any particular instance. See Tex. Att'y Gen. Op. No. GA-0884 (2011) at 1 n.2
(explaining that attorney general opinions cannot resolve questions of fact).

        Your second question is, "May the board of trustees of ajunior college district whose trustees
are elected from single-member trustee districts order a special election to fill a vacancy on the
board? If so, what term would the trustee elected at the special election serve?" Request Letter
at 1. The first part of that question is based on a discrepancy between two sections of the Education
Code. Id. at 2. Section 130.0822(i) provides that "[a]ny vacancy on the board shall be filled by
appointment made by the remaining members of the board." TEX. EDUC. CODE ANN. § 130.0822(i)
(West 2002). Section 130.082 provides that "[a]ny vacancy occurring on the board through death,
resignation, or otherwise, shall be filled by a special election ordered by the board or by appointment
by resolution or order of the board." Id. § 130.082(d) (West Supp. 2011).

         In attempting to resolve that discrepancy, we note that section 130.0822 applies specifically
to "single-member trustee districts." Id. § 130.0822(a), (d) (West 2002) (entitled "Election From
Single-Member Trustee Districts"). See also Request Letter at 1 (asking about "single-member
trustee districts"). In contrast, section 130.082 does not apply specifically to single-member districts.
TEX. EDUC. CODE ANN. § 130.082 (West Supp. 2011) (applying to the "Governing Board of Junior
College of Other than Independent School District"); id. § 130.082(d)-(f) (applying to "at large
districts"). If, as you suggest, there is an irreconcilable conflict between sections 130.082 and
130.0822 regarding elections in single-member trustee districts, the provisions in section 130.0822,
which specifically address single-member trustee districts, would prevail over the provisions of
section 130.082, which do not specifically address single-member trustee districts. See Bradley v.
State ex rei. White, 990 S.W.2d 245, 251 (Tex. 1999) (noting that, under Texas law, when a specific
statutory provision is in irreconcilable conflict with a general statutory provision, the specific
provision prevails over the general). See also id. (explaining that section 311.026 of the Texas
Government Code is a codification of the common-law doctrine of in pari materia, which provides
The Honorable Eddie Lucio, Jr. - Page 3        (GA-0907)




that specific statutory provisions prevail over general ones). Accordingly, "[a]ny vacancy on the
board shall be filled by appointment made by the remaining members of the board." TEX. EDUC.
CODE ANN. § 130.0822(i) (West 2002). Furthermore, section 130.0822 provides that "[t]he
appointment and election of trustees of the junior college district are subject to Section 130.082 of
this code, except as otherwise provided by this section." Id. § 130.0822(c). Section 130.0822
provides otherwise from section 130.082 regarding elections in single-member trustee districts. TEX.
EDUC. CODE ANN. §§ 130.082(d) (West Supp. 2011), 130.0822(i) (West 2002).

        The second part of your last question is based on another discrepancy between sections
130.082 and 130.0822. Request Letter at 3. Section 130.082(d) provides that "[t]he person
appointed to fill the unexpired term shall serve until the next regular election of members to the
board" and section 130.0822(i) provides that "[t]he appointed person serves for the unexpired term."
TEX.EDUC.CODEANN. §§ 130.082(d) (WestSupp. 2011), 130.0822(i) (West 2002). Neither statute
discusses how long an elected officer must serve, but article XVI, section 27 of the Texas
Constitution requires that all elections to fill vacancies of office in this State be for the unexpired
term only. TEX. CONST. art. XVI, § 27. In any event, the person filling the vacancy would perform
the duties of office until his or her successor is duly qualified, whenever that may be. Id. art. XVI,
§ 17.
The Honorable Eddie Lucio, Jr. - Page 4 (GA-0907)



                                      SUMMARY

                      Depending on the facts of the case and the circumstances
              surrounding any particular litigation, an application for a writ of quo
              warranto, a declaratory judgment, or an injunction might allow a
              court to determine whether a member of a board of trustees of a
              junior college district vacated his or her position.

                      A vacancy on the board of trustees of a junior college district
              whose trustees are elected from single-member trustee districts must
              be filled by appointment made by the remaining members of the
              board. A person elected or appointed to fill a vacancy on a junior
              college district's board of trustees must perform the duties of office
              until his or her successor is duly qualified.




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Jason Boatright
Assistant Attorney General, Opinion Committee